

Exhibit 10(b)46




Amendment To
Service Agreement






The parties hereto do hereby stipulate and agree to that the SERVICE AGREEMENT
entered into by and between them under date of July 16, 1974, and as heretofore
amended on April 27, 1984, August 1, 1988 (effective January 1, 1989), January
1, 1991, January 1, 1992, January 1, 1996, January 1, 1998, January 1, 1999,
January 1, 2000, January 1, 2001, April 1, 2002, January 1, 2003, August 1,
2003, January 1, 2004, March 1, 2004, January 1, 2008, and June 1, 2009 be and
the same hereby is further amended by substituting for the Supplement to Exhibit
II to the SERVICE AGREEMENT, the attached revised Supplement to Exhibit
II.  This Amendment is made and entered into as of January 1, 2011.








ENTERGY SERVICES, INC.


By /s/ Theodore H. Bunting, Jr.
Senior Vice President and Chief Accounting Officer


SYSTEM ENERGY RESOURCES, INC.


By /s/ John T. Herron
President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 



ESI
ALLOCATION FORMULAE FOR
GROUPS OF CLIENT COMPANIES


Exhibit II, Supplement


Note:   Each allocation formula will be based on data relevant to participating
Client Companies to whom the services are provided.


263 - SECTION 263A TAX BENEFITS


Based on Section 263A tax benefits for each Legal Entity.


Used for the allocation of costs associated with tax administration, planning,
and support related to Section 263A tax benefits.


ALO - ASSET LOCATIONS


Based on the number of asset locations at period end.


Used for the allocation of costs associated with the fixed asset accounting
function.


APT - ACCOUNTS PAYABLE TRANSACTIONS


Based on a twelve-month number of accounts payable transactions processed.


Used for the allocation of costs associated with the support of the accounts
payable function.


ARI - ACCOUNTS RECEIVABLE INVOICES


Based on a twelve-month number of accounts receivable transactions processed.


Used for the allocation of costs associated with the support of the accounts
receivable function.


AST - TOTAL ASSETS


Based on total assets at period end.


Used primarily to allocate costs associated with the oversight and safeguarding
of corporate assets.  This would include services provided by financial
management and certain finance functions, among others.  Also used when the
services provided are driven by the relative size and complexity of the System
Companies and there is no functional relationship between the services and any
other available allocation formula.


BNK - BANK ACCOUNTS


Based on the number of bank accounts at period end.


Used for the allocation of costs associated with daily cash management
activities.


CAL - NUMBER OF CALLS – CUSTOMER SERVICE CENTERS


Based on a twenty-four month average of customer calls for each Legal Entity.


Used for the allocation of costs associated with the administration and support
of Entergy’s Customer Service Centers.


CAP - SYSTEM CAPACITY (NON-NUCLEAR)


Based on the power level, in kilowatts, that could be achieved if all
non-nuclear generating units were operating at maximum capability
simultaneously.


Used primarily for the allocation of costs associated with the support of the
fossil operations of the System.  This would include services provided by plant
support, environmental and purchasing.


CEA - CAPITAL EXPENDITURE AUTHORIZATIONS


Based on a twelve-month average of outstanding Capital Expenditure
Authorizations and Storm Job Orders.


Used for the allocation of costs associated with the capital project costing
accounting function.


CHK - PAYCHECKS


Based on the number of paychecks issued at each Legal Entity at period end.


Used for the allocation of costs associated with the processing of payroll.


CLM - OPEN WORKERS’ COMPENSATION CLAIMS


Based on the number of open claims for each Legal Entity.


Used for the allocation of costs associated with managing workers’ compensation
claims processes and budgets.


COL - COAL CONSUMPTION


Based on the quantity of tons of coal delivered for a twelve-month period to
each coal plant within the Entergy System.


Used for the allocation of costs associated with services in support of coal
purchased for coal generating units.


CUS - CUSTOMERS


Based on a twelve-month average of residential, commercial, industrial,
government, and municipal general business electric and gas customers.


Used primarily for the allocation of costs associated with the support of
customer based services.  Would include customer service and support, marketing,
economic forecasts, environmental services, financial and regulatory analyses
and customer information systems.


DLM - DISTRIBUTION LINE MILES


Based on the number of miles of distribution lines of 34.5kv or less.


Used primarily for the allocation of costs associated with project design,
maintenance and installation of Entergy distribution lines.


EMP - EMPLOYEES


Based on the number of full-time employees at period end.


Used primarily for the allocation of costs associated with the support of
employee-based services.  Would include administration of employee benefits
programs, employee communications, employee training, and various
facilities-based benefits and information technology desktop support.


FBR - FIBER


Based on capacity and use of the Entergy System’s fiber optic network.


Used primarily for the allocation of fiber optic operations and maintenance
expenses.


GAS - GAS CONSUMPTION


Based on the volume of natural gas consumed annually by all gas fired generating
units within the Entergy System.


Used for the allocation of costs associated with services in support of gas
purchased for generation units.


GCE - SERVER AND MAINFRAME USAGE COMPOSITE


Based on the use of historical expenditures.


Used primarily for the allocation of costs associated with mainframe, unix
servers and related database administration.


GLT - GENERAL LEDGER TRANSACTIONS


Based on the number of general ledger transactions for the period.


Used primarily for the allocation of costs associated with general ledger
activities, including related information systems, and for general accounting
activities.


GWH - ENERGY SALES


Based on total kilowatt-hours of energy sold to consumers.


Used primarily for the allocation of costs associated with the financial
analyses of sales and related items.


HUR – STORM COSTS


Based on estimated gross storm recovery costs for Hurricanes Katrina & Rita.


Used primarily for the allocation of costs associated with the analysis,
reporting and filings related to losses in connection with Hurricanes Katrina &
Rita.


ITS - TOTAL IT SPEND


Based on the total dollars spent in the Information Technology plan.


Used for the allocation of costs associated with the administration and support
of Entergy’s IT business planning.


LVS - LEVEL OF ESI SERVICE


Based on ESI total billings to each System company, excluding corporate
overhead.  Used for the allocation of costs associated with support of ESI as a
legal entity.


The variation of this cost driver, Labor Dollars Billed, is based on ESI total
labor dollars billed to each System company.  Used primarily to allocate the
costs associated with employee benefit plans, payroll taxes, department indirect
costs, and performance based compensation plans for ESI employees.


MAT - SUPPLY CHAIN – Inventory Management Fossil, Transmission & Distribution
Issues, Transfers & Returns


Based on the number of issues, transfer & return transactions for each Legal
Entity at period end.


Used for the allocation of costs associated with the management and operations
of investment recovery, including Fossil, but excluding Nuclear.


MGA - MANAGED ACCOUNTS


Based on the number of industrial and commercial managed accounts.


Used for the allocation of costs associated with the maintenance of Entergy’s
industrial and commercial customer accounts.


NST - NUCLEAR SITES


Based on the number of nuclear sites managed and operated by each Entergy System
Company.


Used to allocate miscellaneous nuclear-related services.


NUT - NUCLEAR UNITS


Based on the number of nuclear units managed and operated by each Entergy System
Company.


Used primarily to allocate nuclear fuel-related services.


PC – PERSONAL COMPUTERS


Based on the number of PC’s within each Legal Entity at period end.


Used for the allocation of costs associated with maintenance and support of PC’s


PLL - PROPERTY AND LIABILITY PAID LOSSES


Based on a five-year annual average of the property and liability losses paid by
the system companies.


Used for the allocation of costs associated with the operation and maintenance
of the Risk Information System.


PRM - INSURANCE PREMIUMS (NON-NUCLEAR)


Based on non-nuclear insurance premiums.


Used for the allocation of costs associated with risk management.


RAD - RADIO USAGE


Based on usage of Entergy’s 2-way radio system.


Used for the allocation of costs associated with the administration and support
of Entergy’s 2-way radio system.


RAS - REMOTE ACCESS SERVICES ID’s


Based on the number of RAS ID’s within each Legal Entity at period end.


Used for the allocation of costs associated with providing Remote Access Service
to Entergy employees and contractors.


RCM - RECORDS MANAGEMENT


Based on the number of employees at each Legal Entity using records management
services.


Used to allocate costs associated with the management and supervision of
non-nuclear business unit records management processes.


RES - RESPONSIBILITY RATIO


Based on the ratio of the company's load at time of system peak load.  The peak
load is the average of the twelve monthly highest clock-hour demands in
kilowatts of the interconnected system occurring each month coincident with the
system peak load.


Used primarily for the allocation of costs incurred in fossil plant support and
integrated planning.


SCC - SUPPLY CHAIN MATERIALS TRANSACTIONS


Based on the number of Supply Chain materials transactions for each Legal
Entity.


Used for the allocation of costs associated with the support of systems that
manage Supply Chain materials.


SCL - SUPPLY CHAIN – Labor Dollars


Based on the labor dollars for the Transformer, Meter, and Light Shops.


Used primarily for the allocation of costs associated with services provided by
employees in the supply chain equipment refurbishment and repair department.


SCS - SUPPLY CHAIN – Procurement Total Spending


Based on the dollar amount of procurement spending within each Legal Entity at
period end.


Used for the allocation of costs associated with procurement activities for the
Entergy System.


SQF - SQUARE FOOTAGE


Based on occupied square footage administrated by ESI Administrated Services
units.


Used primarily to allocate the costs associated with facilities supervision and
support.


STR - DISTRIBUTION SUBSTATIONS TRANSFORMERS


 
Based on the number of transformers at the Distribution Substations at period
end.
 


Used primarily for the allocation of costs associated with the maintenance,
administrative activities, and technical analysis of all Distribution
Substations.


SUB - SUBSTATIONS


Based on the number of high voltage substations weighted for Voltage (Voltage <
500kv = 1; Voltage >= 500kv = 2).


Used primarily for the allocation of related engineering and technical support
for transmission and distribution substation operations and maintenance as well
as for engineering and project management associated with substation
construction.


TEL - TELEPHONES


Based on the number of telephones within each Legal Entity at period end.


Used for the allocation of costs associated with maintenance and support of
telephones.


TLN - TRANSMISSION LINE MILES


Based on the number of miles of transmission lines, weighted for design voltage
(Voltage < 400kv = 1; Voltage >=400kv =2).


Used primarily for the allocation of costs associated with project design,
maintenance and installation of Entergy transmission lines.


TSL - COMPOSITE - TRANSMISSION LINES/SUBSTATIONS


Based on two components: Transmission Line Miles (30% weighting) and the Number
of High Voltage Substations (70% weighting).


Used primarily for the allocation of the costs associated with the support of
the transmission and distribution function that has both a transmission line
component as well as a substation or load component.


UPS - UNIT POWER SALES AGREEMENT


Based on fixed allocation percentages under Entergy’s Unit Power Sales
Agreement.


Used primarily for the allocation of certain Tax Department services in
connection with Entergy’s Unit Power Sales Agreement.


VEH - VEHICLES


Based on the number of vehicles owned by each Legal Entity.


Used for the allocation of costs associated with the maintenance of company
vehicles.


CCP – CAPITAL CONSTRUCTION PLAN


Based on the total dollars budgeted for each Legal Entity in the annual capital
construction plans developed by the various functions.


Used for the allocation of costs associated with capital construction overheads.


PGR – PROCUREMENT OF LONG-TERM GENERATION RESOURCES


Based on the ownership interest of each Legal Entity in connection with the
procurement of those long-term generation resources where more than one Entergy
affiliate is expected to hold an ownership interest.


Used for the allocation of costs associated with the procurement of long-term
generation resources where more than one Entergy affiliate is expected to hold
an ownership interest.


SVR – SERVER & MAINFRAME USAGE


Based on the historical data usage of servers, platforms, & mainframe.


Used for the allocation of costs associated with the individual maintenance of
the mainframe, UNIX servers, WINTEL servers, and related database
administration.










